March 26, 2012 Securities and Exchange Commission Via EDGAR Re: Principal Funds, Inc. File Nos. 033-59474, 811-07572 Interactive data files for previous 497 filing Principal Funds, Inc. (the Registrant) is incorporating by reference the supplement filed on March 16, 2012 (SEC Accession No. 0000898745-12-000221). Pursuant to Rule 497 under the Securities Act of 1933, as amended, the Registrant is filing interactive data files that relate to Form N-1A Items 2-4 in the supplement that the Registrant is incorporating by reference. Exhibit No. Ex-101.INS Ex-101.SCH Ex-101.CAL Ex-101.DEF Ex-101.LAB Ex-101.PRE Exhibits XBRL Instance Document XBRL Taxonomy Extension Schema Document XBRL Taxonomy Extension Calculations Linkbase Document XBRL Taxonomy Extension Definition Linkbase Document XBRL Taxonomy Extension Labels Linkbase Document XBRL Taxonomy Extension Presentation Linkbase Document
